DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 21, 2021, has been entered. Claims 1-5, 7, 9-12, and 14-20 remain pending in the application. For clarity of the record, the examiner notes that the amendment is not properly marked in the manner required by 37 CFR 1.121 to show changes relative to the previous version of the specification and claims. Applicant is reminded of the requirements of 37 CFR 1.121, which requires that the text of any added subject matter must be shown by underlining the added text, and the text of any deleted subject matter must be shown by strike-through (except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters). 
Specification
The amendment filed December 21, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In para. 0049 of the specification: “In addition, application or client code 655 may communicate via an AHGDA API (application programming interface) to obtain the results .
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: reference number “617” in Fig. 8. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, line 1, “An computer implemented method” should read --A computer implemented method--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7, and 9-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “the surface” in line 6 and “the infrared sensor element” in line 17. There is insufficient antecedent basis for these limitations in the claim. Claims 2-5, 7, and 9-12 are rejected in view of their dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 11-12, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kounellas (US Patent Pub. 2018/0243633, hereinafter Kounellas) in view of .
Regarding claim 1, Kounellas discloses an automated goal detection system (Figs. 1-3) comprising: goal detection control logic (microcontroller unit 530, Fig. 3; para. 0035) and a first set of infrared sensors (220, 320; para. 0032-0033) operatively connected to the goal detection control logic (530) and attached to a vertical goal frame (para. 0026, to left and right goal posts of hockey goal). Each of the infrared sensors (220, 320) is located around a perimeter of the goal frame without any infrared sensors being located parallel to a crossbar along a surface upon which the goal frame rests (see Figs. 1 and 3) and are configured to form a sensing zone (400, Fig. 1; para. 0033) across a goal line. Each of the infrared sensors (220, 320) is configured to automatically detect an infrared signal emitted from an infrared transmitter (660, Fig. 2A; para. 0027) of a puck (600) when the puck (600) is within unobstructed detection of the sensor (220, 320) and to send a corresponding signal to the goal detection control logic (530; para. 0033). Each of the infrared sensors (220, 320) is operatively connected to the goal detection control logic (530) and transmits a signal to the goal detection control logic (530) in response to detecting infrared light energy from the puck (para. 0033). The vertical goal frame is a hockey goal frame (para. 0026, lines 4-6, “hockey goal”), and the puck (600, Fig. 2A) is a hockey puck (para. 0027, lines 1-3). The goal detection control logic (530) is further configured to automatically receive one or more corresponding signals from one or more of the infrared sensors (220, 320; para. 0033) and automatically determine whether the corresponding signals constitute a valid goal event (detection of the infrared signal crossing the sensing zone 400 as 
Kounellas does not explicitly describe the infrared sensors as each having a unique identifiable location, with the goal detection control logic configured to automatically determine a corresponding location of the goal event based upon the unique identifiable location of the sensors from which digital signals were received, a pulse frequency detector, and baffles.
However, with respect to the unique identifiable locations of the sensors and the baffles, Crittenden teaches that it is old in the art of automated projectile detection systems to provide each of a plurality of photosensors (light receptor groups 18, Fig. 1) with a uniquely identifiable location (col. 4, lines 54-56, “a predetermined position along a measuring axis”), and to configure a detection control logic (col. 8, lines 46-48, of a digital computer) to automatically receive one or more corresponding digital signals from the one or more photosensors (see col. 2, lines 38-40, “numerically coded output signals may be processed by digital equipment”; also see col. 8, lines 1-5); to automatically determine a corresponding location of an event relative to a frame (i.e., the location of a passing projectile relative to the frame 8, Fig. 1) based upon the unique identifiable locations of the one or more sensors (18) from which the corresponding digital signals were received (col. 8, lines 15-18, “[c]hanges in the output signals from horizontally positioned photocells and vertically positioned photocells provide a precise indication of the location … of projectile 50”); and to provide each of the photosensors (18) with baffles (38, Fig. 2a; col. 5, lines 1-13) to block any light signals from the projectile (e.g., light from tracer bullets) that are not in line with a sensor element (photocell 
With respect to the pulse frequency detector, in the art of optoelectrical communication systems, to solve the problem of preventing an infrared sensor from being triggered by spurious or random light, Villa teaches operatively connecting the infrared sensor (receiving target 14 including infrared detector 34, Fig. 1; col. 2, lines 38-45) to detection control logic (in the case of Villa, a timer 42) using a pulse frequency detector (pulse rate detector 38, Fig. 1; col. 2, lines 41-45) located in the sensor (14, Fig. 1) that transmits a signal (col. 2, lines 43-45) to the detection control logic (42) in response to detecting infrared light energy (infrared beam 12) from an infrared transmitter (infrared light-emitting diode 28). The pulse frequency detector (38) is used to ensure that the infrared sensor (14) responds only to a 
Regarding claim 5, the modified Kounellas teaches the claimed invention substantially as claimed, as set forth above for claim 1. Crittenden further teaches (Fig. 1) the corresponding location of the event (i.e., the passage of the projectile) relative to the frame (14) is automatically determined based upon the location of each of the sensors (receptor groups 18) around the perimeter of the frame (14) from which a corresponding digital signal was received (see col. 2, lines 12-26).
Regarding claim 7, the modified Kounellas teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kounellas further teaches (Figs. 1-3) each of the infrared sensors (220, 320) are configured to automatically detect an infrared signal emitted from an infrared transmitter (660, Fig. 2A; para. 0027) of the puck (600) when the emitted signal is in line with an infrared sensor element (220, 320) of the infrared sensor (220, 320; 
Regarding claims 11 and 12, the modified Kounellas teaches the claimed invention substantially as claimed, as set forth above for claim 1. Crittenden further teaches (Fig. 6) a second set of infrared sensors (identical to receptors 18 discussed above) operatively connected to the detection logic (col. 9, lines 40-58) and attached to a vertical frame (8) behind the first set of infrared sensors (18) and further away from the sensing zone defined by the frame (8) that includes the first set of sensors (18), such that a projectile crosses the first set of infrared sensors (18 of the first frame 8) before the second set of sensors (18 of the second frame 8) when an event occurs (i.e., the passage of a projectile through the frames 8), wherein each of the sensors (18) of the second set are configured to automatically detect a projectile when the projectile is within unobstructed detection of the sensor (18) and to send a corresponding signal to the detection logic (col. 9, lines 17-23, as discussed above with respect to the sensors 18 of the first frame 8) (claim 11); and wherein the detection control logic is configured to automatically determine a corresponding speed of the projectile (col. 2, lines 41-46; col. 9, lines 50-58, “velocity”) when the logic determines that the corresponding signals constitute a valid event by comparing a difference in time between signals received from one or more of the first set of infrared sensors (18 of first frame 8) and signals received from one or more of the second set of infrared signals (18 of second frame 8; col. 2, lines 41-46, “[t]he difference in time between output signals of one system and the other provide an indication of the velocity of a projectile”; also see col. 9, lines 53-54, by “measuring the time delay between claim 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kounellas by adding a second set of infrared sensors as taught by Crittenden attached to a second vertical goal frame and configured to detect the infrared signal emitted from the infrared transmitter of the puck of Kounellas (claim 11), and by configuring the goal detection control logic to automatically determine a corresponding speed of the puck by comparing a different in time between signals received from the two sets of sensors (claim 12), as also taught by Crittenden, in order to provide additional training data for the user related to the velocity of the puck.
Regarding claim 14, Kounellas discloses a computer-implemented method for automatically detecting a goal scored across a goal sensing zone (400, Fig. 1; para. 0026) of a hockey goal frame, comprising: using a first set of sensors (220, 320; para. 0032-0033) mounted around a perimeter of the goal frame (see Figs. 1 and 3); detecting a signal emitted from a transmitter (660, Fig. 2A; para. 0027) of a hockey puck (600) when the puck (600) is within unobscured detectability by one or more sensors (220, 320) of the first set of sensors (220, 320); for each detected signal, forwarding a corresponding digital signal to goal detection logic (530; para. 0033); and under control of the goal detection logic (530), receiving one or more digital signals from the one or more sensors (220, 320; para. 0033) positioned around the perimeter of the goal frame (Figs. 1 and 3); and automatically determining whether the received digital signals constitute a valid goal event (detection of the infrared signal crossing the sensing zone 400 as described at para. 0033 understood to constitute a valid goal event in which the puck has passed over the threshold of the goal; see para. 0002-0005), wherein each 
Kounellas does not disclose the sensors each having a unique identification associated with a corresponding location of the sensor on the goal frame, with the goal detection logic automatically associating the valid goal event with a location within the goal sensing zone based upon the unique identification, and each sensor comprising a pulse frequency detector and one or more baffles.
 However, with respect to determining the location of the goal event within the sensing zone based on unique identifications associated with corresponding locations of the sensors on the goal frame, as well as the baffles of the sensors, Crittenden teaches that it is old in the art of automated projectile detection systems to provide each of a plurality of photosensors (light receptor groups 18, Fig. 1) with a unique identification (col. 2, lines 13-17, “a predetermined numbering system”) associated with a corresponding location of the sensor (18) on a frame (8; col. 2, lines 12-27; col. 4, lines 54-56), and, under control of detection logic, automatically associate a valid event (i.e., a passage of a projectile through the frame 8) with a location within a sensing zone of the frame (8) based on the unique identification of each of the sensors (18) from which one or more digital signals are received (col. 7, line 66-col. 8, line 17), wherein each sensor (18) mounted on the perimeter of the frame (8) transmits a digital signal to the goal detection logic to facilitate identification of the projectile’s location within the sensing zone of the event (col. 8, lines 15-18); and to provide each of the photosensors (18) with baffles (38, 
With respect to the pulse frequency detector, in the art of optoelectrical communication systems, to solve the problem of preventing an infrared sensor from being triggered by spurious or random light, Villa teaches providing the infrared sensor (receiving target 14 including infrared detector 34, Fig. 1; col. 2, lines 38-45) with a pulse frequency 
Regarding claim 16, the modified Kounellas teaches the claimed invention substantially as claimed, as set forth above for claim 14. Crittenden further teaches the step of automatically associating the valid event with a location within the sensing zone is determined based upon the location of each of the sensors (receptor groups 18) around the perimeter of the frame (14) from which a corresponding digital signal was received (see col. 2, lines 12-26).
claim 19, the modified Kounellas teaches the claimed invention substantially as claimed, as set forth above for claim 14. Crittenden further teaches (Fig. 6) using a second set of infrared sensors (identical to receptors 18 discussed above) mounted behind the first set of infrared sensors (18) and further away from the sensing zone defined by the frame (8) that includes the first set of sensors (18), such that a projectile crosses the first set of infrared sensors (18 of the first frame 8) before the second set of sensors (18 of the second frame 8) when an event occurs (i.e., the passage of a projectile through the frames 8), each of the second set of sensors (18) having a unique identification (col. 9, lines 21-24, as discussed above with respect to the first set of sensors 18); detecting a projectile when the projectile is within unobscured detectability by one or more sensors (18) of the second set of sensors; for each detecting projectile, forwarding a corresponding digital signal to the detection logic (col. 9, lines 17-23, as discussed above with respect to the sensors 18 of the first frame 8); and, under control of the detection control logic, receiving the signals from the one or more sensors (18) of the second set of sensors and, upon determining that a valid event has occurred (i.e., the passage of the projectile through the frames 8), automatically determining a corresponding speed of the projectile (col. 2, lines 41-46; col. 9, lines 50-58, “velocity”) by comparing a difference in time between signals received from one or more of the first set of infrared sensors (18 of first frame 8) and signals received from one or more of the second set of infrared signals (18 of second frame 8; col. 2, lines 41-46, “[t]he difference in time between output signals of one system and the other provide an indication of the velocity of a projectile”; also see col. 9, lines 53-54, by “measuring the time delay between signals from the two receptor groups”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 20, the modified Kounellas teaches the claimed invention substantially as claimed, as set forth above for claim 14. Kounellas further teaches the method performed by a goal detection system (Figs. 1-3) that is configured to receive infrared signals from a hockey puck (600, Fig. 2A; para. 0027).
Claims 2-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kounellas in view of Crittenden and Villa, in further view of Tyndall (US Patent Pub. 2018/0071604, hereinafter Tyndall).
Regarding claim 2, the modified Kounellas teaches the claimed invention substantially as claimed, as set forth above for claim 1. The modified Kounellas does not explicitly teach the goal detection control logic is configured to automatically communicate the valid goal event and the corresponding location to a remote computing system. However, Tyndall teaches a similar automated detection system (Figs. 9-12), similarly comprising an array of infrared 
Regarding claim 3, the modified Kounellas teaches the claimed invention substantially as claimed, including the goal detection control logic configured to communicate the valid goal event and the corresponding location to the remote computing system as taught by Tyndall, as set forth above for claim 2. Tyndall further teaches that the data communicated to the remote computing system includes a plurality of statistics (para. 0098, a location of every valid event over time) relating to the valid goal event and the corresponding location.
Regarding claim 4, the modified Kounellas teaches the claimed invention substantially as claimed, including the goal detection control logic configured to communicate the valid goal event and the corresponding location to the remote computing system as taught by Tyndall, as 
Regarding claim 15, the modified Kounellas teaches the claimed invention substantially as claimed, as set forth above for claim 14. The modified Kounellas does not explicitly teach automatically forwarding notification of the valid goal event and the associated location to a remote computing system. However, Tyndall teaches a similar detection method (Figs. 9-12), similarly comprising using sensors (220) and control logic to determine whether signals constitute a valid event (e.g., a strike; para. 0098) and to associate the event with a location of the event within a sensing zone (para. 0098, “coordinates of each pitch passing through the zone”), and including the step of automatically forwarding notification of the valid event and the associated location to a remote computing system (para. 0098, “exported via WiFi or Bluetooth … to a computer, laptop, tablet or smartphone”) under control of the control logic upon determining that the valid event has occurred, so that a user or a user’s coach can track the user’s performance and analyze performance over time (para. 0098). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Kounellas by automatically forwarding notification of the valid goal event and the associated location to a remote computer system, as suggested by Tyndall, so that a user or a user’s coach can track the user’s performance and analyze performance over time (Tyndall, para. 0098).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kounellas in view of Crittenden and Villa, in further view of Vohl (EP 2,085,123 A1, hereinafter Vohl).
claim 9, the modified Kounellas teaches the claimed invention substantially as claimed, including the goal detection control logic configured to automatically determine whether the corresponding signals constitute a valid goal event, as set forth above for claim 1. The modified Kounellas does not teach that this determination is accomplished by performing a look up to determine whether the identifiable location of each sensor from which the corresponding signals were received forms a pattern that represents the valid goal. However, Vohl teaches a similar automated goal detection system (Figs. 1-2) including a goal detection control logic (para. 0009-0012, “computer”) configured to automatically determine whether signals received from a plurality of infrared sensors (5, Fig. 1; para. 0009 and 0016) constitute a valid goal event (e.g., a successful goal based on location of projected goalkeeper image, para. 0027-0028) by performing a look up (para. 0010, lines 1-4, understood to describe look up of preprogrammed values mapped to coordinate data; also see para. 0028, describing preprogrammed values mapped to coordinates corresponding to projected goalkeeper image) to determine whether the identifiable location of each of the one or more sensors (5) from which the corresponding signals were received (i.e., the coordinate data, para. 0010) form a pattern that represents a valid goal (i.e., a pattern that successfully avoids coordinates corresponding to the projected goalkeeper image; para. 0027-0028). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kounellas by configuring the goal detection control logic to automatically determine whether the corresponding signals constitute a valid goal event by performing a look up to determine whether the identifiable location of each of the sensors from which the corresponding signals were received form a pattern that represents a 
Regarding claim 17, the modified Kounellas teaches the claimed invention substantially as claimed, including automatically determining whether the corresponding signals constitute a valid goal event under control of the goal detection logic, as set forth above for claim 14. The modified Kounellas does not teach that this determination is accomplished by performing a look up to determine whether the unique identification of each sensor from which the corresponding signals were received forms a pattern that represents the valid goal. However, Vohl teaches a similar automated goal detection method (Figs. 1-2) including a goal detection control logic (para. 0009-0012, “computer”) that automatically determines whether signals received from a plurality of infrared sensors (5, Fig. 1; para. 0009 and 0016) constitute a valid goal event (e.g., a successful goal based on location of projected goalkeeper image, para. 0027-0028) by performing a look up (para. 0010, lines 1-4, understood to describe look up of preprogrammed values mapped to coordinate data; also see para. 0028, describing preprogrammed values mapped to coordinates corresponding to projected goalkeeper image) to determine whether the identifiable location of each of the one or more sensors (5) from which the corresponding signals were received (i.e., the coordinate data, para. 0010) form a pattern that represents a valid goal (i.e., a pattern that successfully avoids coordinates corresponding to the projected goalkeeper image; para. 0027-0028). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kounellas by configuring the goal detection control logic to automatically determine whether the corresponding signals constitute a valid goal .
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kounellas in view of Crittenden and Villa, in further view of Fox (US Patent No. 5,926,780, hereinafter Fox).
Regarding claim 10, the modified Kounellas teaches the claimed invention substantially as claimed, as set forth above for claim 1. The modified Kounellas does not teach the valid goal event is determined by evaluating the duration of a received corresponding signal in comparison to puck speed. However, in the art of automated detection systems, to solve the problem of eliminating spurious signals, Fox teaches detection control logic (Fig. 10) configured to automatically determine when signals from a set of sensors (24, 30, 48, 52) constitute a valid detection event (e.g., a valid detection of a club head) by evaluating a duration of a corresponding signal (e.g., club head duration, col. 11, lines 44-45) in comparison to a minimum or maximum expected speed of the detected object (col. 10, lines 24-32, above a predetermined minimum club head speed threshold; col. 13, lines 23-35, and below a maximum reportable club head speed). The examiner notes that the term “puck speed” in claim 10 is interpreted in view of Applicant’s disclosure to include, for example, a fastest reasonable puck speed (see Applicant’s Specification, para. 0033), analogous to the maximum reportable speed described by Fox. Fox teaches that comparing the duration of the received signal to a predetermined minimum or maximum expected speed is useful for eliminating spurious 
Regarding claim 18, the modified Kounellas teaches the claimed invention substantially as claimed, as set forth above for claim 14. The modified Kounellas not teach the valid goal event is determined by evaluating the duration of the received digital signals in comparison to puck speed. However, in the art of automated detection systems, to solve the problem of eliminating spurious signals, Fox teaches (Fig. 1) automatically determining whether signals from a set of sensors (24, 30, 48, 52) constitute a valid detection event (e.g., a valid detection of a club head) by evaluating a duration of a received signal (e.g., club head duration, col. 11, lines 44-45) in comparison to a minimum or maximum expected speed of the detected object (col. 10, lines 24-32, above a predetermined minimum club head speed threshold; col. 13, lines 23-35, and below a maximum reportable club head speed). As noted above, the term “puck speed” is interpreted in view of Applicant’s disclosure to include a fastest reasonable puck speed, analogous to the maximum reportable speed described by Fox. Fox teaches that comparing the duration of the received signal to a predetermined minimum or maximum expected speed is useful for eliminating spurious detection events (col. 10, lines 19-32; col. 13, lines 23-35). .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 11-12, 14, 16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,507,374 (the reference claim) in view of Crittenden and Villa.
Regarding claim 1, reference claim 1 recites a goal detection system (beginning in col. 8, line 37) comprising goal detection control logic (col. 8, line 46, “microcontroller”) and a first set of infrared sensors (col. 8, lines 49-52, first and second infrared sensors) operatively connected to the goal detection control logic (col. 8, lines 64-65), attached to a vertical goal frame and located around a perimeter of the goal frame (col. 8, lines 41-45), which is understood to encompass embodiments without any infrared sensors being located parallel to a crossbar 
Regarding claim 5, Crittenden further teaches (Fig. 1) the corresponding location of the event relative to the frame (14) is automatically determined based upon the location of each of the sensors (receptor groups 18) around the perimeter of the frame (14) from which a corresponding digital signal was received (see col. 2, lines 12-26).
Regarding claim 7, reference claim 1 is understood to describe the infrared sensors automatically detecting an infrared signal emitted from an infrared transmitter of the puck (col. 8, lines 26-29 and 58-63) when the emitted signal is in line with an infrared sensor element of the infrared sensor (col. 8, lines 61-63, i.e., when the emitted infrared signal is crossing the sensing zone). Villa further teaches the pulse frequency detector (38, Fig. 1) located in the sensor is automatically caused to transmit the signal to the detection logic upon detection of the infrared signal (col. 2, lines 38-45).
Regarding claims 11 and 12, the reference claims are silent with respect to a second set of infrared sensors (claim 11) and the use of signals from the second set of sensors to determine the speed of the puck (claim 12). However, these features are taught by Crittenden, as set forth in detail in the rejection of claims 11 and 12 under 35 USC 103 above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by adding a second set of infrared sensors as taught by Crittenden attached to a second vertical goal frame and claim 11), and by configuring the goal detection control logic to automatically determine a corresponding speed of the puck by comparing a different in time between signals received from the two sets of sensors (claim 12), as also taught by Crittenden, in order to provide additional training data for the user related to the velocity of the puck.
Regarding claim 14, reference claim 1 describes a goal detection system that, as claimed, is configured to perform the method steps of using a first set of sensors (col. 8, line 49-52) mounted around a perimeter of a goal (col. 8, lines 41-45) to perform the functions (corresponding to the claimed method steps) of detecting a signal emitted from a transmitter of a puck when the puck is within unobstructed detectability by one or more sensors of the first set of sensors (col. 8, lines 26-29 and 58-63), and for each detected signal, forward a corresponding digital signal to goal detection logic (col. 8, lines 64-65); and under control of the goal detection logic, receive one or more digital signals from the one or more sensors (col. 8, lines 64-65) and automatically determine whether the received digital signals constitute a valid goal event (col. 8, lines 61-65, i.e., a goal event in which the puck crosses the sensing zone at the goal line). The reference claims do not recite the sensors each having a unique identification with the goal detection control logic automatically associating the valid goal event with a location within the goal sensing zone based on the unique identification of the sensors from which the digital signals are received, and each sensor having a pulse frequency detector and one or more baffles. However, Crittenden teaches providing each of a set of sensors with a unique identification, automatically determining a corresponding location of the goal event based on the unique identification, and providing each of the sensors with one or more baffles, 
Regarding claim 16, Crittenden further teaches the step of automatically associating the valid event with a location within the sensing zone is determined based upon the location of each of the sensors (receptor groups 18) around the perimeter of the frame (14) from which a corresponding digital signal was received (see col. 2, lines 12-26).
Regarding claim 19, the reference claims are silent with respect to a second set of infrared sensors and the use of signals from the second set of sensors to determine the speed 
Regarding claim 20, reference claim 1 further describes the functions discussed above performed by a goal detection system that is configured to receive infrared signals from a hockey puck (col. 8, lines 26-29 and 58-63).
Claims 2-4 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,507,374 (the reference claim) in view of Crittenden and Villa, in further view of Tyndall.
Regarding claims 2-4, the reference claims do not recite the goal detection control logic configured to communicate the valid goal event and the corresponding location to a remote computing system (claim 2) along with a plurality of statistics relating to the valid goal event and/or the corresponding location (claim 3) through wireless communication (claim 4). 
Regarding claim 15, the reference claims do not recite automatically forwarding notification of the valid goal event and the associated location to a remote computing system. However, this feature is taught by Tyndall, as set forth above in the rejection of claim 15 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by automatically forwarding notification of the valid goal event and the associated location to a remote computer system, as suggested by Tyndall, so that a user or a user’s coach can track the user’s performance and analyze performance over time (Tyndall, para. 0098).
Claims 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,507,374 (the reference claim) in view of Crittenden and Villa, in further view of Vohl.
Regarding claims 9 and 17, the reference claims are silent with respect to performing a look up to determine whether the identifiable location/unique identification of each of the sensors from which the corresponding signals were received form a pattern that represents a .
Claims 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,507,374 (the reference claim) in view of Crittenden and Villa, in further view of Fox.
Regarding claims 10 and 18, the reference claims are silent with respect to determining the valid goal event by evaluating the duration of a received corresponding signal in comparison to puck speed. However, this feature is taught by Fox, as set forth above in the rejection of claims 10 and 18 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by configuring the goal detection control logic to automatically determine whether the corresponding signals constitute a valid goal event by evaluating the duration of a received corresponding signal in comparison to an expected speed (i.e., in comparison to a predetermined minimum and/or maximum puck speed), as suggested .
Claims 1, 5, 7, 11-12, 14, 16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,000,750 (the reference claim) in view of Crittenden and Villa.
Regarding claim 1, reference claims 1 and 10 each recite a goal detection system (claim 1, beginning in col. 8, line 33; claim 10, col. 10, lines 32-54) comprising goal detection control logic (col. 8, line 43; col. 10, line 38, “microcontroller”) and a first set of infrared sensors (col. 8, lines 46-49; col. 10, lines 44-45, first and second infrared sensors) operatively connected to the goal detection control logic (col. 8, lines 55-67; col. 10, lines 60-61), attached to a vertical goal frame and located around a perimeter of the goal frame (col. 8, lines 33-37; col. 10, lines 38-43), which is understood to encompass embodiments without any infrared sensors being located parallel to a crossbar along a surface upon which the goal frame rests, the sensors configured to form a sensing zone across a goal line (col. 8, lines 52-54; col. 10, lines 44-47), to automatically detect an infrared signal emitted from an infrared transmitter of a puck (col. 8, lines 25-28 and 55-61; col. 10, lines 48-49), and to send a corresponding signal to the goal detection control logic (col. 9, lines 1-2; col. 10, lines 60-61), wherein the goal detection control logic is configured to receive the signals from the infrared sensors (col. 9, lines 1-2; col. 10, lines 60-61) and determine whether the signals constitute a valid goal event (col. 8, line 58-col. 9, line 2; col. 10, lines 51-54; i.e., a goal event in which the puck crosses the sensing zone at the goal line). The reference claims do not recite the sensors each having a unique identifiable location with the goal detection control logic configured to automatically determine a 
Regarding claim 5, Crittenden further teaches (Fig. 1) the corresponding location of the event relative to the frame (14) is automatically determined based upon the location of each of the sensors (receptor groups 18) around the perimeter of the frame (14) from which a corresponding digital signal was received (see col. 2, lines 12-26).
claim 7, reference claims 1 and 10 are understood to describe the infrared sensors automatically detecting an infrared signal emitted from an infrared transmitter of the puck (col. 8, lines 25-28 and 55-67; col. 10, lines 51-54) when the emitted signal is in line with an infrared sensor element of the infrared sensor (col. 8, lines 60-61; col. 10, lines 51-54, i.e., when the emitted infrared signal is crossing the sensing zone). Villa further teaches the pulse frequency detector (38, Fig. 1) located in the sensor is automatically caused to transmit the signal to the detection logic upon detection of the infrared signal (col. 2, lines 38-45).
Regarding claims 11 and 12, the reference claims are silent with respect to a second set of infrared sensors (claim 11) and the use of signals from the second set of sensors to determine the speed of the puck (claim 12). However, these features are taught by Crittenden, as set forth in detail in the rejection of claims 11 and 12 under 35 USC 103 above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by adding a second set of infrared sensors as taught by Crittenden attached to a second vertical goal frame and configured to detect the infrared signal emitted from the infrared transmitter of the puck, and by configuring the goal detection control logic to automatically determine a corresponding speed of the puck by comparing a different in time between signals received from the two sets of sensors, as also taught by Crittenden, in order to provide additional training data for the user related to the velocity of the puck.
Regarding claim 14, reference claims 1 and 10 each describe a goal detection system that, as claimed, is configured to perform the method steps of using a first set of sensors (col. 8, lines 46-49; col. 10, lines 44-45) mounted around a perimeter of a goal (col. 8, lines 33-37; col. 
Regarding claim 16, Crittenden further teaches the step of automatically associating the valid event with a location within the sensing zone is determined based upon the location of each of the sensors (receptor groups 18) around the perimeter of the frame (14) from which a corresponding digital signal was received (see col. 2, lines 12-26).
Regarding claim 19, the reference claims are silent with respect to a second set of infrared sensors and the use of signals from the second set of sensors to determine the speed of the puck. However, this feature is taught by Crittenden, as set forth above in the rejection of claim 19 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by using a second set of infrared sensors as taught by Crittenden behind the first set of sensors; detecting the signal emitted from the transmitter of the puck when the puck is in unobscured detectability by one or more sensors of the second set of sensors; for each detected signal, forwarding the corresponding digital signal to the goal detection logic; 
Regarding claim 20, reference claims 1 and 10 further describe the functions discussed above performed by a goal detection system that is configured to receive infrared signals from a hockey puck (col. 8, lines 25-28 and 58-61; col. 10, lines 49-50).
Claims 2-4 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,000,750 (the reference claims) in view of Crittenden and Villa, in further view of Tyndall.
Regarding claims 2-4, the reference claims do not recite the goal detection control logic configured to communicate the valid goal event and the corresponding location to a remote computing system (claim 2) along with a plurality of statistics relating to the valid goal event and/or the corresponding location (claim 3) through wireless communication (claim 4). However, these features are taught by Tyndall, as set forth above in the rejection of claims 2-4 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by configuring the goal detection control logic to automatically communicate the valid goal event, the corresponding location, and detailed statistics relating to the valid goal event and/or the corresponding location to a remote computer system through wireless 
Regarding claim 15, the reference claims do not recite automatically forwarding notification of the valid goal event and the associated location to a remote computing system. However, this feature is taught by Tyndall, as set forth above in the rejection of claim 15 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by automatically forwarding notification of the valid goal event and the associated location to a remote computer system, as suggested by Tyndall, so that a user or a user’s coach can track the user’s performance and analyze performance over time (Tyndall, para. 0098).
Claims 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,000,750 (the reference claim) in view of Crittenden and Villa, in further view of Vohl.
Regarding claims 9 and 17, the reference claims are silent with respect to performing a look up to determine whether the identifiable location/unique identification of each of the sensors from which the corresponding signals were received form a pattern that represents a valid goal. However, this feature is taught by Vohl, as set forth in detail in the rejection of claims 9 and 17 under 35 USC 103 above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by configuring the goal detection control logic to automatically determine whether the corresponding signals constitute a valid goal event by performing a look up to determine whether the identifiable location of each of the sensors .
Claims 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,000,750 (the reference claim) in view of Crittenden and Villa, in further view of Fox.
Regarding claims 10 and 18, the reference claims are silent with respect to determining the valid goal event by evaluating the duration of a received corresponding signal in comparison to puck speed. However, this feature is taught by Fox, as set forth above in the rejection of claims 10 and 18 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by configuring the goal detection control logic to automatically determine whether the corresponding signals constitute a valid goal event by evaluating the duration of a received corresponding signal in comparison to an expected speed (i.e., in comparison to a predetermined minimum and/or maximum puck speed), as suggested by Fox, in order to eliminate spurious detection events (e.g., events triggered by objects other than the puck to be detected).
Claims 1, 2, 4-5, 7, 11-12, 14, 16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,161,027 (the reference claim) in view of Crittenden and Villa.
Regarding claim 1, reference claim 1 recites a goal detection system comprising goal detection control logic (line 4, “microcontroller”) and a first set of infrared sensors (line 5, first 
Regarding claim 2, reference claim 1 recites the microcontroller configured to automatically activate a goal indication device through a wireless transmission for indicating a scored goal (i.e., a valid goal event); reference claim 2 specifies that the goal indication device is coupled to a pre-existing goal indication device external to the goal detection system. Therefore, reference claims 1 and 2 are understood to describe goal detection control logic configured to automatically communicate the valid goal event to a remote computing system (i.e., to the goal indication device external to the goal detection system). When modifying the invention of the reference claims to include determination of the goal event location as taught by Crittenden, it would have been obvious to one of ordinary skill in the art to also communicate the corresponding location to the remote computing system, e.g., to indicate to a user not only the fact of the valid goal but also the location of the valid goal.
Regarding claim 4, reference claim 1 describes communication of the goal detection control logic with the remote computing system (i.e., the goal indication device) through wireless communication (line 11-12).
claim 5, Crittenden further teaches (Fig. 1) the corresponding location of the event relative to the frame (14) is automatically determined based upon the location of each of the sensors (receptor groups 18) around the perimeter of the frame (14) from which a corresponding digital signal was received (see col. 2, lines 12-26).
Regarding claim 7, reference claim 1 is understood to describe the infrared sensors automatically detecting an infrared signal emitted from an infrared transmitter of the puck when the emitted signal is in line with an infrared sensor element of the infrared sensor (lines 8-9, i.e., when the emitted infrared signal is crossing the sensing zone). Villa further teaches the pulse frequency detector (38, Fig. 1) located in the sensor is automatically caused to transmit the signal to the detection logic upon detection of the infrared signal (col. 2, lines 38-45).
Regarding claims 11 and 12, the reference claims are silent with respect to a second set of infrared sensors (claim 11) and the use of signals from the second set of sensors to determine the speed of the puck (claim 12). However, these features are taught by Crittenden, as set forth in detail in the rejection of claims 11 and 12 under 35 USC 103 above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by adding a second set of infrared sensors as taught by Crittenden attached to a second vertical goal frame and configured to detect the infrared signal emitted from the infrared transmitter of the puck, and by configuring the goal detection control logic to automatically determine a corresponding speed of the puck by comparing a different in time between signals received from the two sets of sensors, as also taught by Crittenden, in order to provide additional training data for the user related to the velocity of the puck.
claim 14, reference claim 1 describes a goal detection system that, as claimed, is configured to perform the method steps of using a first set of sensors (line 5) mounted around a perimeter of a goal (line 6) to perform the functions (corresponding to the claimed method steps) of detecting a signal emitted from a transmitter of a puck when the puck is within unobstructed detectability by one or more sensors of the first set of sensors (lines 8-9), and for each detected signal, forward a corresponding digital signal to goal detection logic (lines 10-11); and under control of the goal detection logic, receive one or more digital signals from the one or more sensors (lines 10-11) and automatically determine whether the received digital signals constitute a valid goal event (lines 8-12; i.e., a scored goal in which the puck crosses the sensing zone at the goal line). The reference claims do not recite the sensors each having a unique identification with the goal detection control logic automatically associating the valid goal event with a location within the goal sensing zone based on the unique identification of the sensors from which the digital signals are received, and each sensor having a pulse frequency detector and one or more baffles. However, Crittenden teaches providing each of a set of sensors with a unique identification, automatically determining a corresponding location of the goal event based on the unique identification, and providing each of the sensors with one or more baffles, and Villa teaches the pulse frequency detector, as set forth in detail above in the rejection of claim 1 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by providing each of the infrared sensors with a unique identification associated with a corresponding location of the sensor on the goal frame and automatically associating the valid goal event with a location within the 
Regarding claim 16, Crittenden further teaches the step of automatically associating the valid event with a location within the sensing zone is determined based upon the location of each of the sensors (receptor groups 18) around the perimeter of the frame (14) from which a corresponding digital signal was received (see col. 2, lines 12-26).
Regarding claim 19, the reference claims are silent with respect to a second set of infrared sensors and the use of signals from the second set of sensors to determine the speed of the puck. However, this feature is taught by Crittenden, as set forth above in the rejection of claim 19 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by using a second set of infrared sensors as taught by Crittenden behind the first set of sensors; detecting the signal emitted from the transmitter of the puck when the puck is in unobscured detectability by one or more sensors of the second set of sensors; for 
Regarding claim 20, reference claim 1 further describes the functions discussed above performed by a goal detection system that is configured to receive infrared signals from a hockey puck (lines 8-9).
Claims 3 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,161,027 (the reference claim) in view of Crittenden and Villa, in further view of Tyndall.
Regarding claim 3, the reference claims do not recite the goal detection control logic configured to communicate a plurality of statistics relating to the valid goal event and/or the corresponding location. However, this feature is taught by Tyndall, as set forth above in the rejection of claim 3 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by configuring the goal detection control logic to automatically communicate detailed statistics relating to the valid goal event and/or the corresponding location to a remote computer system, as suggested by Tyndall, so that a user or a user’s coach can track the user’s performance and analyze performance over time (Tyndall, para. 0098).
claim 15, the reference claims do not recite automatically forwarding notification of the valid goal event and the associated location to a remote computing system. However, this feature is taught by Tyndall, as set forth above in the rejection of claim 15 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by automatically forwarding notification of the valid goal event and the associated location to a remote computer system, as suggested by Tyndall, so that a user or a user’s coach can track the user’s performance and analyze performance over time (Tyndall, para. 0098).
Claims 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,161,027 (the reference claim) in view of Crittenden and Villa, in further view of Vohl.
Regarding claims 9 and 17, the reference claims are silent with respect to performing a look up to determine whether the identifiable location/unique identification of each of the sensors from which the corresponding signals were received form a pattern that represents a valid goal. However, this feature is taught by Vohl, as set forth in detail in the rejection of claims 9 and 17 under 35 USC 103 above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by configuring the goal detection control logic to automatically determine whether the corresponding signals constitute a valid goal event by performing a look up to determine whether the identifiable location of each of the sensors from which the corresponding signals were received form a pattern that represents a valid goal, .
Claims 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,161,027 (the reference claim) in view of Crittenden and Villa, in further view of Fox.
Regarding claims 10 and 18, the reference claims are silent with respect to determining the valid goal event by evaluating the duration of a received corresponding signal in comparison to puck speed. However, this feature is taught by Fox, as set forth above in the rejection of claims 10 and 18 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by configuring the goal detection control logic to automatically determine whether the corresponding signals constitute a valid goal event by evaluating the duration of a received corresponding signal in comparison to an expected speed (i.e., in comparison to a predetermined minimum and/or maximum puck speed), as suggested by Fox, in order to eliminate spurious detection events (e.g., events triggered by objects other than the puck to be detected).
Claims 1, 5, 7, 11-12, 14, 16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/246,586 (the reference claims; see claim set filed April 30, 2021) in view of Crittenden and Vohl.
Regarding claim 1, reference claim 1 recites a goal detection system (beginning line 7) comprising goal detection control logic (line 13 “microcontroller”) and a first set of infrared 
Regarding claim 5, Crittenden further teaches (Fig. 1) the corresponding location of the event relative to the frame (14) is automatically determined based upon the location of each of the sensors (receptor groups 18) around the perimeter of the frame (14) from which a corresponding digital signal was received (see col. 2, lines 12-26).
Regarding claim 7, reference claim 1 is understood to describe the infrared sensors automatically detecting an infrared signal emitted from an infrared transmitter of the puck when the emitted signal is in line with an infrared sensor element of the infrared sensor (lines 22-23, i.e., when the emitted infrared signal is crossing the sensing zone). Villa further teaches the pulse frequency detector (38, Fig. 1) located in the sensor is automatically caused to transmit the signal to the detection logic upon detection of the infrared signal (col. 2, lines 38-45).
Regarding claims 11 and 12, the reference claims are silent with respect to a second set of infrared sensors (claim 11) and the use of signals from the second set of sensors to determine the speed of the puck (claim 12). However, these features are taught by Crittenden, as set forth in detail in the rejection of claims 11 and 12 under 35 USC 103 above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by adding a second 
Regarding claim 14, reference claim 1 describes a goal detection system that, as claimed, is configured to perform the method steps of using a first set of sensors (lines 15-16) mounted around a perimeter of a goal (lines 7-12) to perform the functions (corresponding to the claimed method steps) of detecting a signal emitted from a transmitter of a puck when the puck is within unobstructed detectability by one or more sensors of the first set of sensors (lines 2-3 and 20-23), and for each detected signal, forward a corresponding digital signal to goal detection logic (line 24); and under control of the goal detection logic, receive one or more digital signals from the one or more sensors (line 24) and automatically determine whether the received digital signals constitute a valid goal event (lines 22-23; i.e., a goal event in which the puck crosses the sensing zone at the goal line). The reference claims do not recite the sensors each having a unique identification with the goal detection control logic automatically associating the valid goal event with a location within the goal sensing zone based on the unique identification of the sensors from which the digital signals are received, and each sensor having a pulse frequency detector and one or more baffles. However, Crittenden teaches providing each of a set of sensors with a unique identification, automatically determining a corresponding location of the goal event based on the unique identification, and providing each 
Regarding claim 16, Crittenden further teaches the step of automatically associating the valid event with a location within the sensing zone is determined based upon the location of each of the sensors (receptor groups 18) around the perimeter of the frame (14) from which a corresponding digital signal was received (see col. 2, lines 12-26).
Regarding claim 19, the reference claims are silent with respect to a second set of infrared sensors and the use of signals from the second set of sensors to determine the speed 
Regarding claim 20, reference claim 1 further describes the functions discussed above performed by a goal detection system that is configured to receive infrared signals from a hockey puck (lines 2-3 and 20-23).
Claims 2-4 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/246,586 (the reference claims; see claim set filed April 30, 2021) in view of Crittenden and Villa, in further view of Tyndall.
Regarding claims 2-4, the reference claims do not recite the goal detection control logic configured to communicate the valid goal event and the corresponding location to a remote computing system (claim 2) along with detailed statistics relating to the valid goal event and/or claim 3) through wireless communication (claim 4). However, these features are taught by Tyndall, as set forth above in the rejection of claims 2-4 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by configuring the goal detection control logic to automatically communicate the valid goal event, the corresponding location, and detailed statistics relating to the valid goal event and/or the corresponding location to a remote computer system through wireless communication, as suggested by Tyndall, so that a user or a user’s coach can track the user’s performance and analyze performance over time (Tyndall, para. 0098).
Regarding claim 15, the reference claims do not recite automatically forwarding notification of the valid goal event and the associated location to a remote computing system. However, this feature is taught by Tyndall, as set forth above in the rejection of claim 15 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by automatically forwarding notification of the valid goal event and the associated location to a remote computer system, as suggested by Tyndall, so that a user or a user’s coach can track the user’s performance and analyze performance over time (Tyndall, para. 0098).
Claims 9 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17,246,586 (the reference claim) in view of Crittenden and Villa, in further view of Vohl.
Regarding claims 9 and 17, the reference claims are silent with respect to performing a look up to determine whether the identifiable location/unique identification of each of the 
Claims 10 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17,246,586 (the reference claim) in view of Crittenden and Villa, in further view of Fox.
Regarding claims 10 and 18, the reference claims are silent with respect to determining the valid goal event by evaluating the duration of a received corresponding signal in comparison to puck speed. However, this feature is taught by Fox, as set forth above in the rejection of claims 10 and 18 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by configuring the goal detection control logic to automatically determine whether the corresponding signals constitute a valid goal event by evaluating the duration of a received corresponding signal in comparison to an expected speed (i.e., in comparison to a predetermined minimum and/or maximum puck speed), as suggested 
Claims 1, 2, 4, 5, 7, 11-12, 14, 16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/476,202 (the reference claims; see claim set filed September 15, 2021) in view of Crittenden and Villa.
Regarding claim 1, reference claim 1 recites a goal detection system comprising goal detection control logic (line 4, “microcontroller”) and a first set of infrared sensors (line 5, first and second infrared sensors) operatively connected to the goal detection control logic, attached to a vertical goal frame and located around a perimeter of the goal frame (line 6), configured to form a sensing zone across a goal line (line 7), and configured to automatically detect an infrared signal emitted from an infrared transmitter of a puck (lines 8-9) and to send a corresponding signal to the goal detection control logic (lines 10-11), wherein the goal detection control logic is configured to receive the signals from the infrared sensors (lines 10-11) and determine whether the signals constitute a valid goal event (lines 8-9; i.e., a goal event in which the puck crosses the sensing zone at the goal line). The reference claims do not recite the sensors each having a unique identifiable location with the goal detection control logic configured to automatically determine a corresponding location of the goal event based on the identifiable location, a pulse frequency detector, and one or more baffles. However, Crittenden teaches sensors each having a unique identifiable location and detection control logic configured to automatically determine a corresponding location of the goal event based on the identifiable location, with the sensors including one or more baffles, and Villa teaches the pulse 
Regarding claim 2, reference claim 1 recites the microcontroller configured to automatically activate a goal indication device through a wireless transmission for indicating a scored goal (i.e., a valid goal event); reference claim 2 specifies that the goal indication device is coupled to a pre-existing goal indication device external to the goal detection system. Therefore, reference claims 1 and 2 are understood to describe goal detection control logic configured to automatically communicate the valid goal event to a remote computing system (i.e., to the goal indication device external to the goal detection system). When modifying the invention of the reference claims to include determination of the goal event location as taught by Crittenden, it would have been obvious to one of ordinary skill in the art to also 
Regarding claim 4, reference claim 1 describes communication of the goal detection control logic with the remote computing system (i.e., the goal indication device) through wireless communication (line 11-12).
Regarding claim 5, Crittenden further teaches (Fig. 1) the corresponding location of the event relative to the frame (14) is automatically determined based upon the location of each of the sensors (receptor groups 18) around the perimeter of the frame (14) from which a corresponding digital signal was received (see col. 2, lines 12-26).
Regarding claim 7, reference claim 1 is understood to describe the infrared sensors automatically detecting an infrared signal emitted from an infrared transmitter of the puck when the emitted signal is in line with an infrared sensor element of the infrared sensor (lines 8-9, i.e., when the emitted infrared signal is crossing the sensing zone). Villa further teaches the pulse frequency detector (38, Fig. 1) located in the sensor is automatically caused to transmit the signal to the detection logic upon detection of the infrared signal (col. 2, lines 38-45).
Regarding claims 11 and 12, the reference claims are silent with respect to a second set of infrared sensors (claim 11) and the use of signals from the second set of sensors to determine the speed of the puck (claim 12). However, these features are taught by Crittenden, as set forth in detail in the rejection of claims 11 and 12 under 35 USC 103 above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by adding a second set of infrared sensors as taught by Crittenden attached to a second vertical goal frame and 
Regarding claim 14, reference claim 1 describes a goal detection system that, as claimed, is configured to perform the method steps of using a first set of sensors (line 5) mounted around a perimeter of a goal (line 6) to perform the functions (corresponding to the claimed method steps) of detecting a signal emitted from a transmitter of a puck when the puck is within unobstructed detectability by one or more sensors of the first set of sensors (lines 8-9), and for each detected signal, forward a corresponding digital signal to goal detection logic (lines 10-11); and under control of the goal detection logic, receive one or more digital signals from the one or more sensors (lines 10-11) and automatically determine whether the received digital signals constitute a valid goal event (lines 8-12; i.e., a scored goal in which the puck crosses the sensing zone at the goal line). The reference claims do not recite the sensors each having a unique identification with the goal detection control logic automatically associating the valid goal event with a location within the goal sensing zone based on the unique identification of the sensors from which the digital signals are received, and each sensor having a pulse frequency detector and one or more baffles. However, Crittenden teaches providing each of a set of sensors with a unique identification, automatically determining a corresponding location of the goal event based on the unique identification, and providing each of the sensors with one or more baffles, and Villa teaches the pulse frequency detector, as set 
Regarding claim 16, Crittenden further teaches the step of automatically associating the valid event with a location within the sensing zone is determined based upon the location of each of the sensors (receptor groups 18) around the perimeter of the frame (14) from which a corresponding digital signal was received (see col. 2, lines 12-26).
Regarding claim 19, the reference claims are silent with respect to a second set of infrared sensors and the use of signals from the second set of sensors to determine the speed of the puck. However, this feature is taught by Crittenden, as set forth above in the rejection of 
Regarding claim 20, reference claim 1 further describes the functions discussed above performed by a goal detection system that is configured to receive infrared signals from a hockey puck (lines 8-9).
Claims 3 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/476,202 (the reference claims; see claim set filed September 15, 2021) in view of Crittenden and Villa, in further view of Tyndall.
Regarding claim 3, the reference claims do not recite the goal detection control logic configured to communicate detailed statistics relating to the valid goal event and/or the corresponding location. However, this feature is understood to be taught by Tyndall, as set forth above in the rejection of claim 3 under 35 USC 103. It would have been obvious to one of 
Regarding claim 15, the reference claims do not recite automatically forwarding notification of the valid goal event and the associated location to a remote computing system. However, this feature is taught by Tyndall, as set forth above in the rejection of claim 15 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by automatically forwarding notification of the valid goal event and the associated location to a remote computer system, as suggested by Tyndall, so that a user or a user’s coach can track the user’s performance and analyze performance over time (Tyndall, para. 0098).
Claims 9 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/476,202 (the reference claims; see claim set filed September 15, 2021) in view of Crittenden and Villa, in further view of Vohl.
Regarding claims 9 and 17, the reference claims are silent with respect to performing a look up to determine whether the identifiable location/unique identification of each of the sensors from which the corresponding signals were received form a pattern that represents a valid goal. However, this feature is taught by Vohl, as set forth in detail in the rejection of claims 
Claims 10 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application 17/476,202 (the reference claims; see claim set filed September 15, 2021) in view of Crittenden and Villa, in further view of Fox.
Regarding claims 10 and 18, the reference claims are silent with respect to determining the valid goal event by evaluating the duration of a received corresponding signal in comparison to puck speed. However, this feature is taught by Fox, as set forth above in the rejection of claims 10 and 18 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by configuring the goal detection control logic to automatically determine whether the corresponding signals constitute a valid goal event by evaluating the duration of a received corresponding signal in comparison to an expected speed (i.e., in comparison to a predetermined minimum and/or maximum puck speed), as suggested .
Response to Arguments
Applicant's arguments filed December 21, 2021, have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the prior art clearly teaches that it is old and well-known in the art of detection systems to assign each of a plurality of infrared sensors a unique identification in order to determine the location at which a projectile passes through a sensing plane. This is clearly taught by Crittenden, as set forth above in response to Applicant’s amendments. Similar operating principles are employed in several of the references of record, including Tyndall (Fig. 9 embodiment) and Vohl, which are cited above, as well as Goodwin, Boulware, and Bair, which have been previously cited but not currently relied upon. Therefore, the need for identifying a location at which a projectile passes through a sensing plane is not gleaned only from Applicant’s disclosure, but is instead a well-known practice in the art of targets and sports training devices for measuring a user’s accuracy in aiming the projectile.

For clarity, the examiner notes first that Vohl’s infrared light grid of transmitters and receivers (para. 0009, sensors 5 arranged according to the transmitter-receiver principle) is understood to be generally conventional (e.g., see the similar infrared light grids described in the references cited above).  In a conventional infrared light grid such as that described by Vohl, it would be well-understood by one of ordinary skill in the art that it is the infrared receiver that detects the presence or absence of the infrared light and sends a corresponding signal to the computing system in response. For a description of the conventional operation of photoelectric sensors, see the Wikipedia article titled “Photoelectric sensor”, which is cited as background information to illustrate what would be understood by one of ordinary skill in the art. 
In response to Applicant’s argument that one of ordinary skill in the art would not be motivated to change Vohl’s system of transmitter-receiver pairs to employ only receivers, the examiner notes that the primary reference, Kounellas, teaches using only receivers. Examiner has not proposed modifying Vohl to use only receivers. Rather, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to modify Kounellas by providing each of the receivers with a uniquely identifiable location for determining the location at which the puck passes through the sensing zone, as taught by the prior art cited above.

In response to Applicant’s argument that Vohl does not teach sensors configured to receive an emitted signal from a hockey puck, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the primary reference, Kounellas, teaches the sensors configured to receive the emitted signal from the hockey puck, as noted above.
In response to Applicant’s argument that Vohl is non-enabling, noting that the original document is in German, the examiner notes that the language of the original document is not pertinent to the question of enablement. As noted above, an infrared grid operating on the transmitter-receiver principle is well-understood in the art, and Vohl’s disclosure would be enabling to one of ordinary skill in the art, who would be expected to be familiar with conventional infrared grids. In response to Applicant’s argument that Vohl does not disclose how the coordinate at which the interruption occurred would be determined, the examiner 
In response to Applicant’s argument that Vohl requires infrared sensors located parallel to the crossbar on the surface on which the goal frame rests, the examiner notes that the primary reference, Kounellas, does not require any infrared sensors at this location. (Additionally, the examiner notes for clarity that Vohl also does not require sensors at this location, but instead employs a conventional reflection element 3, Fig. 1; para. 0009, lines 4-5.)
	Applicant’s arguments with respect to Boulware and Cavallero are moot, because these references have not been relied upon in the current rejections, set forth above in response to Applicant’s amendment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 14, 2022/